Filed byHarbor Point Limited pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Harbor Point Limited Commission File No.: 132-02706 March 3, 2010 Dear Colleagues, I am very pleased to share with you exciting news for Harbor Point and our business partners.Harbor Point Limited and Max Capital Group Ltd. have agreed to combine through a merger of equals.As you will see in the attached press release and presentation, we believe the combination will bring many benefits to all our stakeholders after its expected close in the second quarter of 2010. The reinsurance books of Harbor Point and Max are highly complementary so we anticipate minimal fallout of business as a result of this transaction.
